Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations a first transistor, comprising a first gate terminal, a first source terminal, and a first drain terminal, wherein the first gate terminal is coupled to the first source terminal; and
a second transistor, comprising a second gate terminal, a second source terminal, and a second drain terminal, wherein the second gate terminal is coupled to the first drain terminal. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-10 depend from claim 1 and are allowable for at least that reason.
Claim 11 recites the limitations a first gate structure, disposed over the first III-V compound layer; a second gate structure, disposed over the second III-V compound layer; a first source region, coupled to the first gate structure; a first drain region, coupled to the second gate structure, wherein the first source region and the first drain region are respectively disposed on two opposite sides of the first gate structure and over the first III-V compound layer;  a second source region; and a second drain region, wherein the second source region and the second drain region are respectively disposed on two opposite sides of the second gate structure and over the second III-V compound layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 12-20 depend from claim 11 and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        01/29/22